

EXECUTIVE EMPLOYMENT AGREEMENT
 
URIGEN HOLDINGS INC.
 

 PRIVATE AND CONFIDENTIAL 
 As of May 1, 2006

--------------------------------------------------------------------------------

Terry Nida
211 Ferry Landing Road Cordele, Georgia
31015 USA
 
Dear Mr. Nida:
 
Re:Terms of Employment with URIGEN HOLDINGS INC. (the "Company")
 
This Agreement confirms the terms and conditions of your employment by the
Company and will constitute your employment agreement. Those terms and
conditions are set out below:
 

1.  
Position and Duties. You will be employed by and will serve the Company as its
Vice President, Sales, Marketing and Corporate Development, having the duties
and functions customarily performed by, and have all responsibilities customary
to, a vice president, sales, marketing and corporate development of a
corporation engaged in a business similar to that of the Company, including
those duties and functions particularly described in Schedule A attached to this
Agreement. You will report directly to the President and Chief Executive Officer
of the Company. Your duties and functions pertain to the Company and any of its
subsidiaries from time to time and may be varied or added to from time to time
by the President and Chief Executive Officer, at his discretion, exercised
reasonably. You will devote the amount of your working time, attention and
energies to the business and affairs of the Company required to discharge the
performance of your duties, and in any event no less than 80% of your working
time.

 

2.  
Term.The terms and conditions of this Agreement will have effect as of and from
May 1, 2006 (the "Effective Date") and your employment will continue until
terminated as provided in this Agreement (the "Term of Employment").

 

           3.
Base Salary. The Company will pay you a base salary (the "Base Salary") in the
amount of CDN$188,800 per year, payable monthly, and will transfer or cause to
be transferred to you 360,000 Common shares (the "Trust Shares") from the Urigen
2005 Incentive Stock Purchase Plan Trust. The Company will have no obligation to
pay the Base Salary to you or transfer or cause to be transferred the Trust
Shares to you, nor will any Base Salary or other compensation accrue to you
pursuant to this Agreement, until the Company has completed offerings of its
equity securities raising aggregate gross proceeds of at least CDN$5 million in
addition to any proceeds raised by the Company up to the Effective Date.



 
 

--------------------------------------------------------------------------------

 
 
Your Base Salary and other compensation and taxable benefits received under this
Agreement or in respect of your employment will be subject to the withholding of
all applicable statutory deductions. All Trust Shares issued to pursuant to this
Section 3 will be subject to repurchase by the Company pursuant to Section 17.
 

4.  
Annual Review. The Board of Directors (the "Board") of the Company or a
compensation committee established by the Board (the "Compensation Committee")
will review your Base Salary annually. This review will not necessarily result
in an increase in your Base Salary and any increase will be in the discretion of
the Board or the Compensation Committee, as the case may be.

 

5.  
Benefits. Once the Company has completed offerings of its equity securities
raising aggregate gross proceeds of at least an additional CDN$5 million, you
will be eligible for health, medical, dental, accident and life insurance and
such other benefits as are reasonable and appropriate for an executive level
benefits plan, as determined by the Board from time to time, when such a plan
has been secured by the Company. You may be required to provide information and
undergo reasonable assessments of the insurers in order to determine your
eligibility for benefits coverage. You hereby acknowledge that coverage under
any benefit plan in effect from time to time is subject to availability and
other requirements of the applicable insurer and that the components of the
benefits plan may be amended, modified or terminated from time to time by the
Company in its sole discretion, and that this may include terminating or
changing carriers.

 

6.  
Vacation. During your Term of Employment, you will be entitled to an annual paid
vacation of 20 days per year, in addition to statutory holidays, subject to any
policies of the Company in place from time to time. Except with the prior
approval of the Company, you may carry over a maximum of 10 days of vacation to
the next calendar year. The Company reserves the right, acting reasonably, to
request that vacations be scheduled so as not to conflict with critical business
operations.

 

7.  
Reimbursement for Expenses. During your Term of Employment, the Company will
reimburse you for reasonable travelling and other expenses actually and properly
incurred by you in connection with the performance of your duties and functions,
such reimbursement to be made in accordance with, and subject to, the policies
of the Company in effect from time to time. For all such expenses you will be
required to keep proper accounts and to furnish statements, vouchers, invoices
and/or other supporting documents to the Company.

 

           8.
Trust Shares. You hereby acknowledge the transfer by the Company to you of
60,000 Trust Shares. In the event the Company has not completed offerings of its
equity securities raising aggregate gross proceeds of at least an additional
CDN$5 million by August 1, 2006, the Company will transfer to you 25,000 Trust
Shares on the last day of each additional month following August 1, 2006 that
the Company has not raised gross proceeds from equity securities offerings of at
least an additional CDN$5 million. All Trust Shares issued to pursuant to this
Section 8 will be subject to repurchase by the Company pursuant to Section 17.



 
 

--------------------------------------------------------------------------------

 
 

9.  
Purchase of Series A Preferred Shares. As of the Effective Date, the Company
hereby grants to you options to purchase up to 100,000 Series A Preferred shares
of the Company at a price of CDN$1.00 per share. These options will vest
immediately and may be exercised at any time and from time to time within 2
months of the Effective Date upon written notice to the Company from you, after
which time they will expire.

 

10.  
Directors' & Officers' Liability Insurance. The Company will provide you with
directors' and officers' liability insurance under the policies for such
insurance arranged by the Company from time to time upon such terms and in such
amounts as the Board may reasonably determine in its discretion.

 

11.  
No Other Compensation or Benefits. You expressly acknowledge and agree that
unless otherwise expressly agreed in writing by the Company subsequent to
execution of this Agreement by the parties hereto, you will not be entitled by
reason of your employment by the Company or by reason of any termination of such
employment, to any remuneration, compensation, severance, damages or benefits
other than as expressly set forth in this Agreement.

 

12.  
Service to Employer. During your employment under this Agreement you will:

 

(a)  
well and faithfully serve the Company,

 
(b)  act in, and promote, the best interests of the Company,
 

(c)  
devote the agreed upon percentage of your working time, attention and energies
to the business and affairs of the Company; and

 

(d)  
comply with all rules, regulations, policies and procedures of the Company.

 

13.  
Termination By Executive. Subject to Section 16 (Termination Following Change in
Control), you may resign at any time, but only by giving the Company at least 3
months' prior written notice of the effective date of your resignation. On the
giving of any such notice, the Company will have the right to waive the notice
period, have you cease your employment immediately or at a specified date prior
to the end of the notice period and pay you for the notice period or remainder
of the notice period, as applicable, plus such other sums owed for arrears of
salary and vacation pay. In this case, your resignation and the termination of
your employment will be effective on the date the Company waives the notice
period (or remainder thereof).

 

14.  
Termination by the Company Without Cause.

 

(a)  
The Company may terminate your employment at any time without cause by giving
you written notice of the effective date of such termination and in all
respects, except as set out below, the termination of your employment will be
effective immediately.

 

(b)  
If your employment is terminated by the Company pursuant to this Section, the
Company will pay to you as a lump sum the number of months of Base Salary, as
referred to in Section 3 (Base Salary) and as adjusted from time to time in



 
 

--------------------------------------------------------------------------------

 
 
accordance with Section 4 (Annual Review), set out in the table below depending
upon the year of employment in which you are terminated, plus such other sums
owed for arrears of salary and vacation pay:
 

 Year of Employment  Lump Sum Payment of Base Salary (as adjusted)            1
— 2  6 months      3 — 5   12 months      6 and over   24 months            

 

(c)  
To the extent permitted by law and subject to the terms and conditions of any
benefit plans in effect from time to time, the Company will maintain the
benefits and payments set out in Section 5 (Benefits) of this Agreement during
the notice period equivalent.

 

(d)  
The payments set out in this Section 14 will be in lieu of any applicable notice

 
period.
 

(e)  
You will not be required to mitigate the amount of any payment provided for in
this Section 14 by seeking other employment or otherwise, nor will any sums
actually received be deducted.

 

(f)  
If you are successful in any action claiming wrongful dismissal or constructive
dismissal against the Company, you hereby agree that you will only be entitled
such notice set forth in this Section 14, less any amounts earned by you in
mitigation.

 

15.  
Termination by the Company for Cause. The Company may terminate your employment
for cause at any time without any notice, severance or other payments. In the
event the Company dismisses you for cause pursuant to this Section 15 and,
subsequently, a court or arbitrator rules that the Company did not have cause,
you hereby agree that you will only be entitled to damages in an amount equal to
that number of months' Base Salary set forth in Section 14 (Termination by
Company Without Cause), less any amounts earned by you in mitigation.

 

16.  
Termination Following Change in Control. Concurrently with execution and
delivery of this Agreement, you and the Company will enter into a "Change in
Control Agreement" attached hereto as Schedule C setting out the compensation
provisions to be applicable in the event of the termination of your employment
in certain circumstances following a "Change in Control" of the Company (as
defined in the Change inontrol Agreement).

 

         17.
Repurchase of Shares. You agree that upon termination of this Agreement by you
pursuant to Section 13 or by the Company for cause pursuant to Section 15 (each
a "Triggering Event") prior to May 1, 2009, the Company will have the right to
purchase all of the Trust Shares owned by you at the time of the Triggering
Event at their issue price, less the number of Trust Shares determined by the
following calculation:

 
 

--------------------------------------------------------------------------------

 
 

(a)  
the number of months that have elapsed from the Effective Date to the Triggering
Event, multiplied by

 

(b)  
1/36 of the total number of Trust Shares owned by you.

 
In the event of such mandatory repurchase, you hereby appoint the President and
Chief Executive Officer of the Company as your true and lawful attorney in fact
and agent for you to execute and deliver, and to receive delivery of, all such
assignments, transfers, deeds, assurances and instruments as may be necessary to
effectively complete the repurchase of the Trust Shares.
 

18.  
Confidentiality and Assignment of Inventions. Concurrently with execution and
delivery of this Agreement and in consideration of your employment by the
Company, you and the Company will enter into a "Confidentiality and Assignment
of Inventions Agreement" in the form attached hereto as Schedule D.

 

19.  
Avoidance of Conflicts of Interest. During your Term of Employment:

 

(a)  
You will not, without the Company's consent, hold any office, acquire any
property or enter into any contract, arrangement, understanding or transaction
with any other person or entity that would conflict or interfere with this
Agreement or your duties or obligations under this Agreement or that would
otherwise prevent you from performing your obligations hereunder. You hereby
represent and warrant that as of the Effective Date you or your Affiliates or
Associates do not hold any such office, have not acquired any such property and
have not entered into any such contract, arrangement, understanding or
transaction.

 

(b)  
You will promptly, fully and frankly disclose to the Company in writing:

 

(i)
the nature and extent of any interest you or your Affiliates or Associates have
or may have, directly or indirectly, in any actual or proposed contract,
arrangement, understanding or transaction between a third party and the Company
or any Affiliate of the Company; and

 

(ii)
every office you or your Affiliates or Associates may hold or acquire, and every
property you or your Affiliates or Associates may possess or acquire, whereby
directly or indirectly a duty or interest might be created in conflict with the
interests of the Company or your duties and obligations under this Agreement,

 
and following such disclosure the Company may, in its sole discretion, determine
that a conflict of interest exists and require you to eliminate such conflict of
interest.
 
(c) For greater clarity, the Company acknowledges that those positions listed in
 
Schedule B are not considered a conflict of interest contrary to paragraph (a).


 
 

--------------------------------------------------------------------------------

 
 
In this Agreement, the term "Affiliate" will include all those persons and
entities that are included within the definition or meaning of "affiliate" as
set forth in Sections 1(1) and 2 of the Business Corporations Act (British
Columbia) or any successor legislation of similar force and effect, as amended,
and the term "Associate" will include all those persons and entities that are
included within the definition or meaning of "associate" as set forth in Section
1(1) of the Securities Act (British Columbia) or any successor legislation of
similar force and effect, as amended, including your spouse, children, parents,
brothers and sisters.
 

      20.
Provisions Reasonable. It is acknowledged and agreed that:

 

(a)  
both before and since the Effective Date the Company has operated and competed
and will operate and compete in a global market, with respect to the business
(the "Business") actually carried on by it, directly or indirectly, whether
under an agreement with or in collaboration with, any other party, which
Business includes without limitation the discovery, development, manufacturing,
distribution, marketing and sale of (i) U101 and products for the treatment of
Interstitial Cystitis (a disease of the bladder characterized by pain, urgency
and frequency of urination), and (ii) any other products that the Company
discovers or commercially develops during your involvement in any capacity with
the Company;

 

(b)  
competitors of the Company and its Business are located in countries around the
world;

 

(c)  
in order to protect the Company adequately, any restrictive covenant must apply
world wide;

 

(d)  
during the course of your employment by the Company, both before and after the
Effective Date, you have acquired and will acquire knowledge of, and you have
come into contact with, initiated and established relationships with and will
come into contact with, initiate and establish relationships with, both existing
and new clients, customers, suppliers, principals, contacts and prospects of the
Company, and that in some circumstances you have been or may well become the
senior or sole representative of the Company dealing with such persons; and

 
(e) in light of the foregoing, the provisions of Section 21 (Restrictive
Covenant) below are reasonable and necessary for the proper protection of the
Business, property and goodwill of the Company.
 

  21.
Restrictive Covenant. You agree that you will not, either alone or in
partnership or in conjunction with any person, firm, corporation, syndicate,
association or any other entity or group, whether as principal, agent, employee,
director, officer, shareholder, consultant or in any capacity or manner
whatsoever, whether directly or indirectly, for the Term of Employment and
continuing for a period of 6 months from the termination of your employment,
regardless of the reason for such termination:

 
(a) carry on or be engaged in, or advise, provide services to, be employed by,
consult
 
with, invest in or give financial assistance to, any business, enterprise or
other
 
 

--------------------------------------------------------------------------------

 
 
entity that is involved in the sale, distribution, development or supply of any
product or service that is competitive with any product or service of the
Business; provided, however, that the foregoing will not prohibit you from
acquiring, solely as an investment and through market purchases, securities of
any such enterprise or undertaking which are publicly traded, so long as you are
not part of any control group of such entity and such securities, which if
converted, do not constitute more than 5% of the outstanding voting power of
that entity;
 

(b)  
approach or contact any person, firm, corporation or other entity that was a
client, customer, supplier, principal, shareholder, investor, collaborator,
strategic partner, licensee, contact or prospect of the Company during the time
of your employment with the Company for the purpose of inducing such party to
reduce its level of business with the Company or to encourage such party to
start doing business or to increase its level of business with any other person
or entity when such a change may negatively affect the opportunity of the
Company to maintain or increase its level of business with such party; or

 

(c)  
persuade or attempt to persuade any employee(s) of the Company to leave
employment with the Company.

 

22.  
Remedies. You acknowledge and agree that any breach or threatened breach of any
of the provisions of Section 12 (Service to Employer), Section 18
(Confidentiality and Assignment of Inventions), Section 19 (Conflicts of
Interest) or Section 21 (Restrictive Covenant) could cause irreparable damage to
the Company or its partners, subsidiaries or affiliates, that such harm could
not be adequately compensated by the Company's recovery of monetary damages, and
that in the event of a breach or threatened breach thereof, the Company will
have the right to seek an injunction, specific performance or other equitable
relief as well as any equitable accounting of all your profits or benefits
arising out of any such breach. It is further acknowledged and agreed that the
remedies of the Company specified in this Section are in addition to and not in
substitution for any rights or remedies of the Company at law or in equity and
that all such rights and remedies are cumulative and not alternative and that
the Company may have recourse to any one or more of its available rights or
remedies as it will see fit.

 

23.  
Assignment. Your rights and obligations contained in this Agreement are personal
and such rights, benefits and obligations will not be voluntarily or
involuntarily assigned, alienated or transferred, whether by operation of law or
otherwise, without the prior written consent of the Company. The Company may
assign its rights (but not its obligations) hereunder without your consent. Any
purported assignment by you contrary to this Section will be null and void.

 

24.  
Binding Effect. This Agreement will be binding upon and enure to the benefit of
the Company and its successors and assigns and be binding upon and enure to the
benefit of your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees and permitted assigns.

 

25.  
Agreement Confidential. You will keep the terms and conditions of this Agreement
confidential except that you will be entitled to disclose such information to
your bankers,
advisors, agents, consultants and other third parties who have a duty of
confidence to you and who have a need to know such information in order to
provide advice, products or services to you, as may be required to enforce any
provision of this Agreement or as may otherwise be required by any law,
regulation or other regulatory requirement.



 
 

--------------------------------------------------------------------------------

 

 
 

26.  
Governing Law and Jurisdiction. This Agreement will be governed by and
interpreted in accordance with the laws of the Province of British Columbia and
applicable laws of Canada and the parties hereto attorn to the exclusive
jurisdiction of the provincial and federal courts of such province.

 

27.  
Acknowledgment of Fiduciary Capacity. You expressly acknowledge and agree that
due to your position with the Company, you are employed in a fiduciary capacity.

 

28.  
Exercise of Functions. The rights of the Company as provided in this Agreement
may be exercised on behalf of the Company by the Board.

 

29.
Entire Agreement. The terms and conditions of this Agreement are in addition to
and not in substitution for the obligations, duties and responsibilities imposed
by law on employees of corporations generally, and you agree to comply with such
obligations, duties and responsibilities. Except as otherwise provided in this
Agreement, this Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof, and may only be varied by further
written agreement signed by you and the Company.This Agreement supersedes any
previous communications,understandings and agreements between you and the
Company regarding your employment. It is acknowledged and agreed that this
Agreement is mutually beneficial and is entered into for fresh and valuable
consideration with the intent that it will constitute a legally binding
agreement.

 
 

30.  
Further Assurances. The parties will execute and deliver to each other such
further instruments and assurances and do such further acts as may be required
to give effect to this Agreement.

 

31.  
Surviving Obligations. Your obligations and covenants under Section 18
(Confidentiality and Assignment of Inventions), Section 20 (Provisions
Reasonable), Section 21 (Restrictive Covenant), Section 22 (Remedies), Section
23 (Assignment), Section 24 (Binding Effect), Section 25 (Agreement
Confidential), Section 26 (Governing Law and Jurisdiction), Section 27
(Acknowledgement of Fiduciary Capacity), Section 29 (Entire Agreement), Section
30 (Further Assurances), Section 33 (Notice), Section 34 (Severability) and
Section 35 (Time of Essence/No Waiver) will survive the termination of this
Agreement.

 

32.  
Independent Legal Advice. You hereby acknowledge that you have obtained or have
had an opportunity to obtain independent legal advice in connection with this
Agreement, and further acknowledge that you have read, understand, and agree to
be bound by all of the terms and conditions contained herein.

 

33.  
Notice. Any notice or other communication required or contemplated under this
Agreement to be given by one party to the other will be delivered or mailed by
prepaid registered post with return receipt requested or by recognized
international courier



 
 

--------------------------------------------------------------------------------

 
 
service providing written proof of delivery to the party to receive same at the
address as set out below:
 
To You
Terry Nida
211 Ferry Landing Road Cordele, Georgia
 
31015 USA
Fax: (229) 273-0325
 
To the Company:
Urigen Holdings Inc.
515 West Hastings Street, Suite 7333 Vancouver, B.C. V6B 5K3
Attn: President and CEO
 
With a copy to counsel for the Company:
 
Farris, Vaughan, Wills & Murphy LLP 2500 - 700 West Georgia Street Vancouver,
BC, V7Y 1B3
 
Attn: R. Hector MacKay-Dunn, Q.C. Fax: (604) 661-9349
 
Any such notice will be deemed to have been received on the earlier of the date
actually received, on the next business day following transmission if by
facsimile transmission, or the date five (5) days after the same was posted or
sent. Either party may change its address or its facsimile number by giving the
other party written notice, delivered in accordance with this Section.
 

34.  
Severability. If any provision of this Agreement or the application thereof to
any circumstance will, in any jurisdiction and to any extent, be invalid or
unenforceable, such provision will be ineffective as to such jurisdiction to the
extent of such invalidity or unenforceability without invalidating or rendering
unenforceable the remaining terms and provisions of this Agreement or the
application of such terms and provisions to circumstances other than those as to
which it is held invalid or unenforceable, and a suitable and equitable term or
provision will be substituted therefor to carry out, insofar as may be valid and
enforceable, the intent and purpose of the invalid or unenforceable provision.

 

35.  
Time of Essence/No Waiver. Time is of the essence hereof. No waiver, delay,
indulgence, or failure to act by the Company regarding any particular default or
omission by you will affect or impair any of the Company's rights or remedies
regarding that or any subsequent default or omission that is not expressly
waived in writing, and in all events time will continue to be of the essence
without the necessity of specific reinstatement.



        36.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which so executed will be deemed to be an original, and such counterparts
will together constitute but one agreement.

 
If you accept and agree to the foregoing, please confirm your acceptance and
agreement by signing the enclosed duplicate copy of this letter where indicated
below and by returning it to us. You are urged to consider fully all the above
terms and conditions and to obtain independent legal advice or any other advice
you feel is necessary before you execute this agreement.

        URIGEN HOLDINGS INC.  
   
   
  Date:  By:   /s/   

--------------------------------------------------------------------------------

Authorized Signatory    

 
 
Accepted and agreed to by Terry Nida as of the 21st day of April, 2006
 
/s/ Terry Nida
Terry Nida



DESCRIPTION OF THE DUTIES AND FUNCTIONS
 
Description
 
Via routine interface with Company executive managers and the Board, as
appropriate, develop, guide and direct global commercialization strategies by
providing expert advice for the functional areas of sales, marketing, corporate
and business development; and be responsible for the day-to-day implementation
and management of all sales, marketing, corporate and business development
activities in which the Company is involved.
 
Responsibilities: Responsibilities include the following:
 

1.  
Provide proactive sales, marketing, corporate and business development service
to the Company, as directed and required.

 

2.  
Provide proactive interaction with all functional areas of the Company to
support all on-going product commercialization activities.

 

3.  
Manage and serve as the Company interface for all global and regional
pharmaceutical companies with whom the Company establishes supply and
commercialization agreements.

 

4.  
Provide proactive interaction will all functional areas of the Company to
support the commercialization aspects of all on-going product development
activities.

 

5.  
Propose and manage the operating budget for all commercialization activities in
which the Company is involved.

 

6.  
Establish and maintain competency levels of all Company employees, contractors
and vendors involved in commercialization activities.

 
 
 

--------------------------------------------------------------------------------

 
 

SCHEDULE B

 
EXCEPTIONS TO CONFLICT OF INTEREST
 
Vivus, Inc. — Vice President, Worldwide Sales, Marketing & Corporate Development
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE C

URIGEN HOLDINGS INC.


As of May 1, 2006
 
Terry Nida
211 Ferry Landing Road Cordele, Georgia
31015 USA
 
Dear Mr. Nida:
 
Re: Change in Control Agreement
 
Urigen Holdings Inc. (the "Company") considers it essential to the best
interests of its members to foster the continuous employment of its senior
executive officers. In this regard, the Board of Directors of the Company (the
"Board") has determined that it is in the best interests of the Company and its
members that appropriate steps should be taken to reinforce and encourage
management's continued attention, dedication and availability to the Company in
the event of a Potential Change in Control (as defined in Section 2), without
being distracted by the uncertainties which can arise from any possible changes
in control of the Company.
 
In order to induce you to agree to remain in the employ of the Company, such
agreement evidenced by the employment agreement entered into as of the date of
this Agreement between you and the Company (the "Employment Agreement") and in
consideration of your agreement as set forth in Section 3 below, the Company
agrees that you will receive and you agree to accept the severance and other
benefits set forth in this Agreement should your employment with the Company be
terminated subsequent to a Change in Control (as defined in Section 2) in full
satisfaction of any and all claims that now exist or then may exist for
remuneration, fees, salary, bonuses or severance arising out of or in connection
with your employment by the Company or the termination of your employment:
 
1.  Term of Agreement.
 
This Agreement will be in effect for a term commencing on the Effective Date of
the Employment Agreement (as therein defined) and ending on the date of
termination of the Employment Agreement.
 
2.  Definitions.
 

(a)  
"Affiliate" means a corporation that is an affiliate of the Company under the

 
Business Corporations Act (British Columbia), as amended from time to time.
 

(b)  
"Change in Control" of the Company will be deemed to have occurred:

 
 
 

--------------------------------------------------------------------------------

 

 

(i)  
if a merger, amalgamation, arrangement, consolidation, reorganization or
transfer takes place in which Securities of the Company possessing more than 50%
of the total combined voting power of the Company's outstanding Securities are
acquired by a person or persons different from the persons holding those
Securities immediately prior to such transaction, and the composition of the
Board following such transaction is such that the directors of the Company prior
to the transaction constitute less than 50% of the Board membership following
the transaction, except that no Change in Control will be deemed to occur if
such merger, amalgamation, arrangement, consolidation, reorganization or
transfer is with any subsidiary or subsidiaries of the Company;

 

(ii)  
if any person, or any combination of persons acting jointly or in concert by
virtue of an agreement, arrangement, commitment or understanding will acquire or
hold, directly or indirectly, 50% or more of the voting rights attached to all
outstanding Securities; or

 

(iii)  
if any person, or any combination of persons acting jointly or in concert by
virtue of an agreement, arrangement, commitment or understanding will acquire or
hold, directly or indirectly, the right to appoint a majority of the directors
of the Company; or

 

(iv)  
if the Company sells, transfers or otherwise disposes of all or substantially
all of its assets, except that no Change of Control will be deemed to occur if
such sale or disposition is made to a subsidiary or subsidiaries of the Company.

 
provided however, that a Change in Control will not be deemed to have occurred
if such Change in Control results solely from the issuance, in connection with a
bona fide financing or series of financings by the Company of Securities.
 

(c)  
"Base Salary" will mean the annual base salary, as referred to in Section 3
(Base Salary), and as adjusted from time to time in accordance with Section 4
(Annual Review), of the Employment Agreement.

 

(d)  
"Date of Termination" will mean, if your employment is terminated, the date
specified in the Notice of Termination.

 
(e) "Good Reason" will mean the occurrence of one or more of the following
events,
 
without your express written consent, within 12 months of Change in Control:
 

(i)  
a material change in your status, position, authority or responsibilities that
does not represent a promotion from or represents an adverse change from your
status, position, authority or responsibilities in effect immediately prior to
the Change in Control;

 

(ii)  
a material reduction by the Company, in the aggregate, in your Base Salary, or
incentive, retirement, health benefits, bonus or other



 
 

--------------------------------------------------------------------------------

 


 
compensation plans provided to you immediately prior to the Change in Control,
unless an equitable arrangement has been made with respect to such benefits in
connection with a Change in Control;
 

(iii)  
a failure by the Company to continue in effect any other compensation plan in
which you participated immediately prior to the Change in Control (except for
reasons of non-insurability), including but not limited to, incentive,
retirement and health benefits, unless an equitable arrangement has been made
with respect to such benefits in connection with a Change in Control;

 

(iv)  
any request by the Company or any affiliate of the Company that you participate
in an unlawful act; or

 
 

                         (v)
any purported termination of your employment by the Company after a Change in
Control which is not effected pursuant to a Notice of Termination satisfying the
requirements of clause (i) below and for the purposes of this Agreement, no such
purported termination will be effective.

 

               (f)
"Notice of Termination" will mean a notice, in writing, communicated to the
other party in accordance with Section 6 below, which will indicate the specific
termination provision in this Agreement relied upon and will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.

 

            (g)
"Potential Change in Control" of the Company will be deemed to have occurred if:

 

(i)  
the Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control;

 

(ii)  
any person (including the Company) publicly announces an intention to take or to
consider taking actions which if consummated would constitute a Change in
Control; or

 
(iii) the Board adopts a resolution to the effect that, for the purposes of this
 
Agreement, a Potential Change in Control of the Company has occurred.
 

          (h)
"Security" in respect of a security of the Company, will have the meaning
ascribed thereto in Part II of the Securities Act (British Columbia), as it
existed on the date of this Agreement, and also means any security carrying the
right to convert such security into, exchange such security for, or entitling
the holder to subscribe for, any equity security, or into or for any such
convertible or exchangeable security or security carrying a subscription right.

 
 

--------------------------------------------------------------------------------

 
 
3.  Potential Change in Control.
 
You agree that, in the event of a Potential Change in Control of the Company
occurring after the Effective Date, and until 12 months after a Change in
Control, subject to your right to terminate your employment by issuing and
delivering a Notice of Termination for Good Reason, you will continue to
diligently carry out your duties and obligations, on the terms set out in the
Employment Agreement.
 
4.  Compensation Upon Termination Following Change in Control.
 
Subject to compliance by you with Section 3, upon your employment terminating
pursuant to a Notice of Termination within 12 months after a Change in Control,
the Company agrees that you will receive and you agree to accept, subject to
your prior resignation as a director of the Company, the following payments in
full satisfaction of any and all claims you may have or then may have against
the Company, for remuneration, fees, salary, benefits, bonuses or severance,
arising out of or in connection with your employment by the Company or the
termination of your employment:
 

(a)  
If your employment will be terminated by the Company for cause or by you other
than for Good Reason, the terms of the Employment Agreement will govern and the
Company will have no further obligations to you under this Agreement.

 

(b)  
If your employment by the Company will be terminated by you for Good Reason or
by the Company other than for cause, then you will be entitled to the payments
and benefits provided below:

 

(i)  
subject to the withholding of all applicable statutory deductions, the Company
will pay you a lump sum equal to 12 months' Base Salary, as referred to in
Section 3 (Base Salary) of the Employment Agreement, plus other sums owed for
arrears of salary and vacation pay;

 

(ii)  
to the extent permitted by law and subject to the terms and conditions of any
benefit plans in effect from time to time, the Company will maintain the
benefits and payments set out in Section 6 (Benefits) of the Employment
Agreement during the 12 month period;

 

(iii)  
all incentive stock options granted to you by the Company under any stock option
agreement that is entered into between you and the Company and is outstanding at
the time of termination of your employment, which incentive stock options have
not yet vested, will immediately vest upon the termination of your employment
and will be fully exercisable by you in accordance with the terms of the
agreement or agreements under which such options were granted; and

 

(iv)  
all Trust Shares (as defined in the Employment Agreement) transferred to you by
or for the Company under the Employment Agreement or other agreement that is
entered into between you and the Company and is outstanding at the time of
termination of your employment, which Trust



 
 

--------------------------------------------------------------------------------

 

 
Shares continue to be subject to a right of repurchase by the Company, shall no
longer be subject to such right of repurchase.
 
You will not be required to mitigate the amount of any payment provided for in
this Section 4 by seeking other employment or otherwise, nor will any sums
actually received be deducted.
 
5.  Binding Agreement.
 
This Agreement will enure to the benefit of and be enforceable by your personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you die while any amount would still be
payable to you under this Agreement if you had continued to live, that amount
will be paid in accordance with the terms of this Agreement to your devisee,
legatee or other designee or, if there is no such designee, to your estate.
 
6.  Notices.
 
Any notice or other communication required or contemplated under, this Agreement
to be given by one party to the other will be delivered or mailed by prepaid
registered post to the party to receive same at the addresses set out below:
 
To You
Terry Nida
211 Ferry Landing Road Cordele, Georgia
31015 USA
Fax: (229) 273-0325
 
To the Company:
Urigen Holdings Inc.
515 West Hastings Street, Suite 7333 Vancouver, B.C. V6B 5K3
Attn: President and CEO
 
With a copy to counsel for the Company:
 
Farris, Vaughan, Wills & Murphy LLP 2500 — 700 West Georgia Street
Vancouver, BC, V7Y 1B3
Attn: R. Hector MacKay-Dunn, Q.C. Fax: (604) 661-9349
 
Any such notice will be deemed to have been received on the earlier of the date
actually received, on the next business day following transmission if by
facsimile transmission, or the date five (5) days after the same was posted or
sent.
 
 

--------------------------------------------------------------------------------

 

 
7.  Modification: Amendments: Entire Agreement.
 
This Agreement may not be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing and signed by you and such
officer as may be specifically designated by the Board. No waiver by either
party at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. Except as set forth in your Employment
Agreement, no agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.
 
8.  Governing Law and Jurisdiction.
 
This Agreement will be governed by and interpreted in accordance with the laws
of the Province of British Columbia and applicable laws of Canada and the
parties hereto attorn to the exclusive jurisdiction of the courts of such
province.
 
9.  Validity.
 
The invalidity or unenforceability of any provision of this Agreement will not
affect the validity or enforceability of any other provision of this Agreement,
which will remain in full force and effect.
 
10.  No Employment or Service Contract.
 
Nothing in this Agreement will confer upon you any right to continue in the
employment of the Company for any period of specific duration. Further, this
Agreement does not restrict in any way either party's rights to terminate your
employment pursuant to the Employment Agreement.
 
If the foregoing sets forth our agreement on this matter, kindly sign and return
to the Company a copy of this letter.
 
 

  Yours truly,                    
URIGEN HOLDINGS INC.
 
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Authorized Signatory    

 
Accepted and agreed to by Terry Nida as of the 21st day of April, 2006
 
/s/ Terry Nida
Terry Nida

 
 
 
 
 

--------------------------------------------------------------------------------

 




SCHEDULE D
 
CONFIDENTIALITY AGREEMENT AND
 
ASSIGNMENT OF INVENTIONS
 
URIGEN HOLDINGS INC.
 
PRIVATE AND CONFIDENTIAL As of May 1, 2006
 
Terry Nida
211 Ferry Landing Road Cordele, Georgia
 
31015 USA
 
Dear Mr. Nida:
 
The purpose of this letter is to confirm and record the terms of the agreement
(the "Agreement") between you and Urigen Holdings Inc. (the "Company")
concerning the terms on which you will (i) receive from and disclose to the
Company proprietary and confidential information; (ii) agree to keep the
information confidential, to protect it from disclosure and to use it only in
accordance with the terms of this Agreement; and (iii) assign to the Company all
rights, including any ownership interest which may arise in all inventions and
intellectual property developed or disclosed by you over the course of your work
during your employment with the Company. The effective date ("Effective Date")
of this Agreement is the date that you start or started working at the Company,
as indicated in the employment agreement between you and the Company dated as of
the date of this Agreement.
 
In consideration of the offer of employment by the Company and the payment by
the Company to you of the sum of CDN$1.00 and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, you
and the Company hereby agree as follows:
 
1. INTERPRETATION
 
1.1 Definitions. In this Agreement:
 

(a)  
"Business" will mean the business actually carried on by the Company, directly
or indirectly, whether under an agreement with or in collaboration with, any
other party including but not exclusively the discovery, development,
manufacturing, distribution, marketing and sale of (i) U101 and products for the
treatment of Interstitial Cystitis; and (ii) any other products that the Company
discovers or commercially develops during your involvement in any capacity with
the Company.

 

(b)  
"Confidential Information", subject to the exemptions set out in Section 2.8,
will mean any non-public information relating to the Company's Business,



 
 

--------------------------------------------------------------------------------

 


 
whether or not conceived, originated, discovered, or developed in whole or in
part by you, and which, without limiting the generality of the foregoing, will
include;
 
(i) scientific strategies, concepts, designs, inventions, know-how, information,
material, formulas, processes, devices, programs, methods and proprietary rights
in the nature of copyrights, patents, trademarks, licenses and industrial
designs;
 
( i) financial, personnel, operations, clinical, regulatory, marketing,
advertising and commercial information and strategies, customer lists,
compilations, agreements and contractual records and correspondence;
 

(iii)  
all biological, chemical, pharmacological, toxicological, pharmaceutical,
physical and analytical, clinical, research, safety and quality control data and
information, and all applications, registrations, licenses, authorizations,
approvals and correspondence submitted to regulatory authorities;

 

(iv)  
unique combinations of separate items that are not generally known and items
provided or disclosed to the Company by third parties subject to restrictions on
use or disclosure; and

 

                                        (v)
all information relating to the businesses of competitors of the Company
including information relating to competitors' research and development,
intellectual property, operations, financial, clinical, regulatory, marketing,
advertising and commercial strategies that is not generally known.

 

(c)  
"Interstitial Cystitis" means a disease of the bladder characterized by pain,
urgency and frequency of urination.

 

(d)  
"Inventions" will mean any and all inventions, discoveries, developments,
enhancements, improvements, concepts, formulas, processes, ideas, technology,
know-how, all documents, memoranda, notes or other writings prepared by you and
all other intellectual property, whether or not patentable and whether or not
reduced to practice, as well as all applications, registrations and related
foreign applications filed and registrations granted thereon.

 

                         (e)
"Work Product" will mean any and all Inventions relating to the Company's
Business resulting from any work performed by you for the Company that you may
invent or co-invent during your involvement in any capacity with the Company,
except those Inventions invented by you entirely on your own time that do not
relate to the Company's Business or do not derive from any equipment, supplies,
facilities, Confidential Information or other information, gained, directly or
indirectly, by you from or through your involvement in any capacity with the
Company.

 
2.CONFIDENTIALITY
 
2.1Basic Obligation of Confidentiality. Except as set out in this Agreement, you
 
will keep strictly confidential all Confidential Information and all other
information belonging to
 
 

--------------------------------------------------------------------------------

 


 
the Company that you acquire, observe or are informed of, directly or
indirectly, in connection with your involvement, in any capacity, with the
Company.
 
2.2 Fiduciary Capacity. You will be and act toward the Company as a fiduciary in
 
respect of the Confidential Information.
 
2.3 Non-disclosure. Unless the Company first gives you written permission to do
so under Section 2.7 of this Agreement, you will not at any time, either during
or after your involvement in any capacity with the Company;
 

(a)  
use or copy Confidential Information or your recollections thereof;

 

(b)  
publish or disclose Confidential Information or your recollections thereof to
any person other than to employees or consultants of the Company who have a need
to know such Confidential Information for their work for the Company;

 

(c)  
permit or cause any Confidential Information to be used, copied, published,
disclosed, translated or adapted except as otherwise expressly permitted by this
Agreement; or

 

(d)  
permit or cause any Confidential Information to be stored off the premises of
the Company, including permitting or causing such Information to be stored in
electronic format on personal computers, except in accordance with any written
procedures of the Company in effect from time to time.

 
2.4 Taking Precautions. You will take all reasonable precautions necessary or
prudent to prevent material in your possession or control that contains or
refers to Confidential Information from being discovered, used or copied by
third parties. You will not transfer any material to another person outside of
the Company, unless a material transfer agreement has been signed by both the
Company and the other party. You will not accept any material from another
person outside of the Company, unless in accordance with any written procedures
of the Company in place from time to time.
 
2.5 Company Ownership of Confidential Information. As between you and the
Company, the Company will own all right, title and interest in and to the
Confidential Information, whether or not created or developed by you.
 
2.6 Return of Confidential Information. Upon the request of the Company, you
will promptly return to the Company every original and copy in whatever medium
in your possession or control containing Confidential Information.
 
2.7 Purpose of Use. You will use Confidential Information only for purposes
 
authorized or directed by the Company.
 
2.8 Exemptions. Your obligation of confidentiality under this Agreement will not
 
apply to any of the following:
 

          (a) 
information that is already known to you, though not due to a prior disclosure
by the Company or by a person who obtained knowledge of the information,
directly or indirectly, from the Company;



 
 

--------------------------------------------------------------------------------

 

 

(b)  
information disclosed to you by another person who is not obliged to maintain
the confidentiality of that information and who did not obtain knowledge of the
information, directly or indirectly, from the Company;

 

(c)  
information that is developed by you independently of Confidential Information
received from the Company and such independent development can be documented by
you;

 

(d)  
other particular information or material which the Company expressly exempts by

 
written instrument signed by the Company;
 

(e)  
information or material that is in the public domain through no fault of your
own;

 
and
 
(f) information or material that you are obligated by law to disclose, to the
extent of
 
such obligation, provided that:
 

(i)  
in the event that you are required to disclose such information or material,
then, as soon as you become aware of this obligation to disclose, you will
provide the Company with prompt written notice so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement;

 

(ii)  
if the Company agrees that the disclosure is required by law, it will give you
written authorization to disclose the information for the required purposes
only;

 

(iii)  
if the Company does not agree that the disclosure is required by law, this
Agreement will continue to apply, except to the extent that a Court of competent
jurisdiction orders otherwise; and

 

(iv)  
if a protective order or other remedy is not obtained or if compliance with this
Agreement is waived, you will furnish only that portion of the Confidential
Information that is legally required and will exercise all reasonable efforts to
obtain confidential treatment of such Confidential Information.

 
3.ASSIGNMENT OF INTELLECTUAL PROPERTY RIGHTS
 
 3.1 Notice of Invention. You agree to promptly and fully inform the Company of
all your Work Product throughout the course of your involvement in any capacity
with the Company, whether or not developed before or after your execution of
this Agreement. On your ceasing to be employed by the Company for any reason
whatsoever, you will immediately deliver up to the Company all of your Work
Product. You further agree that all of your Work Product will at all times be
the Confidential Information of the Company.
 
 3.2 Assignment of Rights. Subject only to those exceptions set out in Exhibit A
hereto, you will assign, and do hereby assign, to the Company or, at the option
of the Company and upon notice from the Company, to the Company's designee, your
entire right, title and interest in and to all of your Work Product during your
involvement in any capacity with the


 
 

--------------------------------------------------------------------------------

 

 
Company and all other rights and interests of a proprietary nature in and
associated with your Work Product. To the extent that you retain or acquire
legal title to any such rights and interests, you hereby declare and confirm
that such legal title is and will be held by you only as trustee and agent for
the Company. You agree that the Company's rights hereunder will attach to all of
your Work Product, notwithstanding that it may be perfected or reduced to
specific form after you have terminated your relationship with the Company. You
further agree that the Company's rights hereunder are not limited to Canada but
will extend to every country of the world.
 
3.3 Moral Rights. Without limiting the foregoing, you irrevocably waive any and
all moral rights arising under the Copyright Act (Canada), as amended, or any
successor legislation of similar force and effect or similar legislation in
other applicable jurisdictions or at common law that you may have with respect
to your Work Product, and agree never to assert any moral rights which you may
have in your Work Product, including, without limitation, the right to the
integrity of such Work Product, the right to be associated with the Work
Product, the right to restrain or claim damages for any distortion, mutilation
or other modification or enhancement of the Work Product and the right to
restrain the use or reproduction of the Work Product in any context and in
connection with any product, service, cause or institution, and you further
confirm that the Company may use or alter any such Work Product as the Company
sees fits in its absolute discretion.
 
3.4 Goodwill. You hereby agree that all goodwill you have established or may
establish with clients, customers, suppliers, principals, shareholders,
investors, collaborators, strategic partners, licensees, contacts or prospects
of the Company relating to the business or affairs of the Company (or of its
partners, subsidiaries or affiliates), both before and after the Effective Date,
will, as between you and the Company, be and remain the property of the Company
exclusively, for the Company to use, alter, vary, adapt and exploit as the
Company will determine in its discretion.
 
3.5 Assistance. You hereby agree that during your employment by the Company and
thereafter, you will reasonably assist the Company, at the Company's expense,
with respect to signing further documents and doing such acts and other things
reasonably requested by the Company to confirm the transfer of ownership of
rights in the Work Product to the Company and to permit the Company to obtain
patents or copyrights or other similar registration rights covering the Work
Product. You further agree to cooperate to the extent and in the manner
requested by the Company in the prosecution and maintenance of any such rights.
 
3.6 Assistance with Proceedings. You hereby agree that during your employment by
the Company and thereafter, you will reasonably assist the Company, at the
Company's reasonable request and expense, in connection with any defence to an
allegation of infringement of another person's intellectual property rights,
claim of invalidity of another person's intellectual property rights, opposition
to, or intervention regarding, an application for letters patent, copyright or
trademark or other proceedings relating to intellectual property or applications
for registration thereof or any other litigation or proceeding involving any
Work Product in any country of the world.
 
4. GENERAL
 
4.1 Term and Duration of Obligation. The term of this Agreement is from the
 
Effective Date and terminates on the date that you are no longer working at or
for the Company.




 
 

--------------------------------------------------------------------------------

 
 


 
Except as otherwise agreed in a written instrument signed by the Company,
Articles 1, 2 and 3 and Sections 4.2, 4.3, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10,
4.11, 4.12 and 4.13 will survive the termination of this Agreement, including
your obligations of confidentiality and to return Confidential Information, and
will endure, with respect to each item of Confidential Information, for so long
as those items fall within the definition of Confidential Information.
 
 4.2 Binding Nature of Agreement. This Agreement is not assignable by you. You
agree that this Agreement will be binding upon your heirs and estate. This
Agreement and rights and obligations hereunder may be assigned by the Company.
 
 4.3 No Conflicting Obligations. You represent and warrant that you will not
without legal authority use or disclose to other persons at the Company
information that (i) constitutes a trade secret of persons other than the
Company during your employment at the Company, or (ii) which is confidential
information owned by another person. You represent and warrant that you have no
agreements with or obligations to others with respect to the matters covered by
this Agreement or concerning the Confidential Information that are in conflict
with anything in this Agreement.
 
 4.4 Equitable Remedies. You acknowledge and agree that a breach by you of any
of your obligations under this Agreement would result in damages to the Company
that could not be adequately compensated by monetary award. Accordingly, in the
event of any such breach by you, in addition to all other remedies available to
the Company at law or in equity, the Company will be entitled as a matter of
right to apply to a court of competent jurisdiction for such relief by way of
restraining order, injunction, decree or otherwise, as may be appropriate to
ensure compliance with the provisions of this Agreement, without having to prove
damages or post security to the court, as well as an equitable accounting of all
your profits or benefits arising out of such breach. In the event the Company is
successful in obtaining any injunction or is otherwise successful in any other
action arising out of a breach of this Agreement, you will pay to the Company
the full amount of the Company's legal fees and expenses incurred by the Company
in pursuing such action(s).
 
 4.5 Publicity. You will not, without the prior written consent of the Company,
make or give any public announcements, press releases or statements to the
public or the press regarding the Company' Business or any Confidential
Information.
 
 4.6 Severability. If any covenant or provision of this Agreement or of a
section of this Agreement is determined by a court of competent jurisdiction to
be void or unenforceable in whole or in part, then such void or unenforceable
covenant or provision will not affect or impair the enforceability or validity
of the balance of the section or any other covenant or provision.
 
 4.7 Time of Essence/No Waiver. Time is of the essence hereof and no waiver,
delay, indulgence, or failure to act by the Company regarding any particular
default or omission by you will affect or impair any of the Company's rights or
remedies regarding that or any subsequent default or omission that is not
expressly waived in writing, and in all events time will continue to be of the
essence without the necessity of specific reinstatement.
 
 4.8 Further Assurances. The parties will execute and deliver to each other such
further instruments and assurances and do such further acts as may be required
to give effect to this Agreement.


 
 

--------------------------------------------------------------------------------

 

 
4.9Notices. All notices and other communications that are required or permitted
by
this Agreement must be in writing and will be hand delivered or sent by express
delivery service
or certified or registered mail, postage prepaid, or by facsimile transmission
(with written confirmation copy by registered first-class mail) to the parties
at the addresses indicated below.
 
If to the Company:
Urigen Holdings Inc.
515 West Hastings Street, Suite 7333 Vancouver, B.C. V6B 5K3
Attn: President and CEO
 
With a copy to counsel for the Company:
Farris, Vaughan, Wills & Murphy LLP 2500 — 700 West Georgia Street
Vancouver, BC, V7Y 1B3
Attn: R. Hector MacKay-Dunn, Q.C. Fax: (604) 661-9349
 
If to you:
Terry Nida
211 Ferry Landing Road Cordele, Georgia
31015 USA
Fax: (229) 273-0325
 
Any such notice will be deemed to have been received on the earlier of the date
actually received, on the next business day following transmission if by
facsimile transmission, or the date five (5) days after the same was posted or
sent. Either party may change its address or its facsimile number by giving the
other party written notice, delivered in accordance with this Section.
 
 4.10 Amendment. No amendment, modification, supplement or other purported
alteration of this Agreement will be binding unless it is in writing and signed
by you and by the Company.
 
 4.11 Entire Agreement. This Agreement supersedes all previous dealings,
understandings, and expectations of the parties and constitutes the whole
agreement with respect to the matters contemplated hereby. Except as set forth
in your Employment Agreement, there are no representations, warranties,
conditions or collateral agreements between the parties with respect to the
matters contemplated hereby except as expressly set out herein.
 
 4.12 Governing Law. This Agreement will be governed by and interpreted in
accordance with the laws of the Province of British Columbia and applicable laws
of Canada and the parties hereto adorn to the exclusive jurisdiction of the
provincial and federal courts of such
 
province.
 
 4.13 Independent Legal Advice. You hereby acknowledge that you have obtained or
have had an opportunity to obtain independent legal advice in connection with
this Agreement, and further acknowledge that you have read, understand, and
agree to be bound by all of the terms and conditions contained herein.


 
 
 

--------------------------------------------------------------------------------

 
 
 
Acceptance
 
If the foregoing terms and conditions are acceptable to you, please indicate
your acceptance of and agreement to the terms and conditions of this Agreement
by signing below on this letter and on the enclosed copy of this letter in the
space provided and by returning the enclosed copy so executed to us. Your
execution and delivery to the Company of the enclosed copy of this letter will
create a binding agreement between us.
 
Thank you for your cooperation in this matter.
 
Yours truly,
 

       
URIGEN HOLDINGS INC.
 
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Authorized Signatory    



 
Accepted and agreed as of the the 21st day of April, 2006.
 

     /s/ Terry Nida   Witness Signature   Signature Terry Nida                  
Witness Name               Scientist        Occupation               693 San
Bruno Ave #2, Brisbone  UA 94005       Address      

 

 
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
EXCEPTIONS TO SECTION 3.2
 
ASSIGNMENT OF RIGHTS
 

[NONE IF LEFT BLANK]